UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6281


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL JEROME FELDER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:07-cr-00203-TLW-1; 4:10-cv-70188-TLW)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Jerome Felder, Appellant Pro Se.          Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Jerome    Felder     seeks    to   appeal    the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)   motion    and   his   motion   to    reconsider.          We    have

reviewed the record and find no reversible error.                    Accordingly,

we      affirm   for      the    reasons      stated        by     the     district

court.     See United States v. Felder, No. 4:07-cr-00203-TLW-1;

4:10-cv-70188-TLW (D.S.C. Nov. 3, 2011 & Dec. 9, 2011).                            We

dispense     with   oral    argument      because     the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2